 In theMatter Of PARKWAYLINCOLN-MERCURY SALES, INC., EMPLOYERandINTERNATIONAL UNION, UNITED AUTOMOBILEWORKERS OFAMERICA, A. F. L., PETITIONERCase No. 9-RC-425.-Decided June 02, 1949DECISIONORDERANDDIRECTION OF ELECTIONOn April 12, 1949, pursuant to a "Stipulation for Certification uponConsent Election," an election by secret ballot was conducted underthe direction and supervision of the Regional Director for the NinthRegion.Upon conclusion of the election a Tally of Ballots was fur-nished the parties in accordance with the Rules and Regulations ofthe Board.The tally shows that, of approximately 22 eligible voters, all castvalid ballots, of which 5 were for the Petitioner and 17 were againstthe Petitioner.On April 14, 1949, the Petitioner filed objections to the election.OnMay 19, 1949, the Regional Director made his Report on Objections,which was served on all parties to this proceeding. In his report theRegional Director found : that the Employer had designated W. L.Hodgson to act as its observor at the election; that Hodgson is anofficial of the Employer, namely, its vice president; and that thepresence of such official of the Employer at the polls interfered withthe free choice by the employees in the selection of a representativefor the purpose of collective 'bargaining.The Regional Directorrecommended that the election be set -aside and a new election beordered.No exceptions having been filed by the parties to the Report onObjections as provided in the Board Rules and Regulations-Series5,Section 203.61, as amended, we adopt the findings of the RegionalDirector.Accordingly, we shallset asidethe election and shall direct anew election among the employees in the unit described in Section 11of the "Stipulation for Certification upon Consent Election."84 N. L.R. B., No. 57475 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERIT IS HEREBY ORDERED that the election of April 12, 1949, conductedamong the employees of Parkway Lincoln-Mercury Sales, 'Inc., Cin-cinnati, Ohio, be, and it hereby is, set aside.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Ninth Region, and subject toSections 203.61 and 203.62 of National Labor Relations Board Rulesand Regulations-Series 5, as amended, among the employees in theunit described in section 11 of the "Stipulation for Certification uponConsent Election," who were employed during the pay-roll periodimmediately preceding the date of this Direction of Election, includ-ing employees who did not work during said pay-roll period becausethey were ill or on vacation or temporarily laid off, but excludingthose employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,and also excluding employees on strike who are not entitled to re-instatement, to determine whether or not they desire to be represented,for purposes of collective bargaining, by International Union, UnitedAutomobile Workers of America, A. F. L.CHAIRMAN IIERZOG and MEMBER HOUSTON took no part in theconsideration of the above Decision, Order, and Direction of Election.